DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-5, 11, 17, 24, 26, 30-31, 33-35, 37-45 are pending.  Claims 1, 4, 5, 30, 34, and 38 have been amended.  Claims 6-10, 12-16, 18-23, 25, 27-29, 32, and 36 have been canceled.  Claims 40-45 are new. 

Response to Arguments
Applicant’s arguments filed 08/12/2021, have been fully considered, but upon further consideration are now moot due to a new ground(s) of rejection is made over Gogotsi et al. US 2014/0042989 in view of Chiang et al. US 20100047671, Clifford US 3,620,843 and Hohenthanner US 20130298389.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1, 2, 4, 5, 24, 37, 40, 41 and 43-45 rejected under 35 U.S.C. 103 as being unpatentable over Gogotsi et al. US 2014/0042989 in view of Chiang et al. US 20100047671, Clifford US 3,620,843 and Hohenthanner US 20130298389.

Regarding claim 1, Gogotsi teaches:
A solid-flow electrochemical device (Par 0116 “electrochemical flow capacitors”)
comprising: 
(1) a reaction region (Fig 5B area where ion-permeable separator reside #540 shown in Fig 5A and Fig 3A showing reaction in area)  comprising: 
a solid moveable anode belt comprising an anode active material; (wherein negatively particles are anode active material as shown in Fig 3 anion and Fig 5B showing moveable. Fig 5A and5B #530; Par 0012 “wherein at least one of the positive and negative electrodes comprises a non-stationary (including moveable or flowable) solid or semi-solid composition comprising supercapacitive particles”)
a solid cathode belt comprising a cathode active material; (wherein positive particles are cathode active material as shown in Fig 3 canion and Fig 5B showing moveable independently on separate spool #560 and 570. Fig 5A and 5B #520; Par 0012 “wherein at least one of the positive and negative electrodes comprises a non-stationary (including moveable or flowable) solid or semi-solid composition comprising supercapacitive particles”) 
(Fig 5A-B #550 connected to 530 anode belt)
a cathode current collector member, electrically connected to the cathode belt, either in static or sliding contact; (Fig 5A-B #550 connected to 520 cathode belt)
a stationary ion-permeable membrane disposed between the anode belt and the cathode belt; (wherein anode and cathode belts are non-stationary and separator is stationary as belts move along it. Fig 5 A-B #540; Par 0087 “semi-solidA, 520, and semi-solidB, 530, pass between rotating metal current collectors 550 and ion-permeable separator 540”)
wherein the device also includes: 
(2) an anode storage region configured to store and electrically insulate the anode belt out of the reaction region (when rolled up on spools tape holds charge understood to be electrically insulated. see Fig 5B #590; Par “[0087] Where the charged electrode composition is a solid tape, for example, the tape may be rolled onto spools or reels for storage. See, for example, FIG. 5. In one embodiment, semi-solid A, 520, and semi-solid B, 530, pass between rotating metal current collectors 550 and ion-permeable separator 540 (while shown as rotating, the current collectors may be flat or curved). Electric potential 510 is applied across the current collectors to charge the supercapacitive electrode particles for energy storage. In a second embodiment, the supercapacitive tapes feed from spool reservoirs of uncharged electrodes 570 and 590 onto spool reservoirs 560 and 580 of charged electrodes.”); 
(3) a cathode storage region configured to store and electrically insulate the cathode belt out of the reaction region (when rolled up on spools tape holds charge understood to be electrically insulated. see Fig 5B #570; Par “[0087] Where the charged electrode composition is a solid tape, for example, the tape may be rolled onto spools or reels for storage. See, for example, FIG. 5. In one embodiment, semi-solid A, 520, and semi-solid B, 530, pass between rotating metal current collectors 550 and ion-permeable separator 540 (while shown as rotating, the current collectors may be flat or curved). Electric potential 510 is applied across the current collectors to charge the supercapacitive electrode particles for energy storage. In a second embodiment, the supercapacitive tapes feed from spool reservoirs of uncharged electrodes 570 and 590 onto spool reservoirs 560 and 580 of charged electrodes.”);

Even though Gogotsi teaches:
a liquid electrolyte solution (Par 0088 “an electrolytic solvent” the anode belt (Par 0087 “semi-solidA, 520”) from the ion-permeable membrane (Par 0087 “ion-permeable separator 540”). 
Gogotsi does not explicitly teach:
a liquid electrolyte solution that physically separates the anode belt from the ion-permeable membrane.
Chiang teaches:
a liquid electrolyte solution that physically separates the anode from the ion-permeable membrane. (Fig 1 #150 noted as anode, 115 where liquid electrolyte solution is and 130 ion-permeable membrane)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify liquid electrolyte solution, anode belt and Gogotsi to have a liquid electrolyte solution that physically separates the anode belt from the ion-permeable membrane taught by Chiang for the purpose of producing better flow of energy (Refer to Par 0006) and since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Newin v. Erlichman, 168 USPQ 177 (BdPatApp&Int 1969).

Even though Gogotsi teaches:
a liquid electrolyte solution (Par 0088 “an electrolytic solvent” the cathode belt (Par 0087 “semi-solidB, 530”) from the ion-permeable membrane (Par 0087 “ion-permeable separator 540”). 
Gogotsi does not explicitly teach:
a liquid electrolyte solution 
Chiang teaches:
a liquid electrolyte solution that physically separates the cathode from the ion-permeable membrane (Fig 1 #150 noted as catode, 125 where liquid electrolyte solution is and 130 ion-permeable membrane)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify liquid electrolyte solution, the cathode belt and the ion-permeable membrane taught by Gogotsi to have a liquid electrolyte solution that physically separates the cathode belt from the ion-permeable membrane taught by Chiang for the purpose of producing better flow of energy (Refer to Par 0006) and since it has been held that Newin v. Erlichman, 168 USPQ 177 (BdPatApp&Int 1969).

Even though Gogotsi teaches:
driving the anode belt in either direction during a charge or discharge operation. (during charging rolled in one direction during discharge rolled in other direction. Par “[0087] Where the charged electrode composition is a solid tape, for example, the tape may be rolled onto spools or reels for storage” and Par “[0088] In recovering the stored energy, the process is reversed.”)
Gogotsi does not explicitly teach:
a first reversible motor that drives.
Clifford teaches:
a first reversible motor that drives. (Col 3 lines 40-50 “The motor and servocontrol system 23 may include a reversible motor and means for selectively causing it to drive either the takeup reel 22 or the supply reel 21, or it may include a separate motor for each reel with the servocontrol system”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify driving the anode belt in either direction taught by Gogotsi to have a first reversible motor that drives taught by Clifford for the purpose of controlling speed of tape during charging and discharging. (Refer to Col 7 lines 45-50)

Even though Gogotsi teaches:
 (during charging rolled in one direction during discharge rolled in other direction. Par “[0087] Where the charged electrode composition is a solid tape, for example, the tape may be rolled onto spools or reels for storage” and Par “[0088] In recovering the stored energy, the process is reversed.”)
Gogotsi does not explicitly teach:
a second reversible motor that drives independently.
Clifford teaches:
a second reversible motor that drives independently (Col 3 lines 40-50 “The motor and servocontrol system 23 may include a reversible motor and means for selectively causing it to drive either the takeup reel 22 or the supply reel 21, or it may include a separate motor for each reel with the servocontrol system”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify driving the cathode belt in either direction taught by Gogotsi to have a second reversible motor that drives independently taught by Clifford for the purpose of controlling speed of tape during charging and discharging. (Refer to Col 7 lines 45-50)

Even though Gogotsi teaches:
a plurality of guide wheels that are configured and arranged such that the anode belt passes through the reaction region in contact with the anode current collector member,  (the anode belt rolled on guide wheels noted as #560  and 570 and passes through the reaction region noted as the  zone or area that transfers particles to charge or discharge that are also in contact with the anode current collector member on the positive collector on 510 see Fig 5A-B; Par 0088 “(b) transporting a portion of an charged non-stationary solid or semi-solid composition comprising charged supercapacitive particles, such that the charged supercapacitive particles come into electrical communication with the adjacent current collector; (c) discharging the charged supercapacitive particles through the adjacent current collector.”) and the cathode belt passes through the reaction region in contact with the cathode current collector member (the cathode belt rolled on guide wheels noted as #580  and 590 and passes through the reaction region noted as the  zone or area that transfers particles to charge or discharge that are also in contact with the cathode current collector member on the negative collector on 550 see Fig 5A-B; Par 0088 “(b) transporting a portion of an charged non-stationary solid or semi-solid composition comprising charged supercapacitive particles, such that the charged supercapacitive particles come into electrical communication with the adjacent current collector; (c) discharging the charged supercapacitive particles through the adjacent current collector.”) and the anode belt separate  from the ion permeable membrane, and the cathode belt separate  from the ion permeable membrane (Par 0087 “semi-solid A, 520, and semi-solid B, 530, pass between rotating metal current collectors 550 and ion-permeable separator 540”).
Gogotsi does not explicitly teach:
the anode belt apart from the ion permeable membrane, and the cathode belt apart from the ion permeable membrane.
Hohenthanner teaches:
the anode current collector member and apart from the ion permeable membrane. (membrane noted as separator; Par “[0029] A further preferential embodiment of the invention provides for an apparatus comprising at least one anode belt, at least one cathode belt and at least one separator belt arranged between each anode belt and each cathode belt. An apparatus having at least one anode belt, at least one cathode belt and at least two separator belts arranged between each anode belt and each cathode belt is particularly preferable”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the anode belt passes through the reaction region in contact with the anode current collector member and the cathode belt passes through the reaction region in contact with the cathode current collector member taught by Gogotsi to also be apart from the ion permeable membrane taught by Hohenthanner for the purpose of further preventing electrical shorting. (Refer to Par 0020)

Regarding claim 2, Gogotsi teaches:
wherein the anode belt is coated with an electrically-insulating ion-permeable membrane (par 0074 “the positive electrode current collector and the ion-permeable separator defining a positive capacitive zone”), and 
the cathode belt is coated with an electrically-insulating ion-permeable membrane (par 0074 “the negative electrode current collector and the ion-permeable separator defining a negative capacitive zone”).

Regarding claim 4, Gogotsi teaches:
a first portion of the anode belt is wound around a first storage roller of the anode storage region (Fig 5B # 580; par 0087) in a charged state (par 0087 “energy storage”);
(Fig 5B # 590; par 0087, 0088) in a discharged state (par 0088 “recovering the stored energy”);
a first portion of the cathode belt is wound around a first storage roller of the cathode storage region (Fig 5B # 560; par 0087) in a charged state (par 0087 “energy storage”);
a second portion of the cathode belt is wound around a second storage roller of the cathode storage region (Fig 5B # 570; par 0087, 0088) in a discharged state (par 0088 “recovering the stored energy”).

 Gogotsi teaches:
to drive the anode belt from the first storage roller of the anode storage region around the anode current collector member to the second storage roller of the anode storage region; (Fig 5B #560, 570, 580 and 590; Par 0081 “means for moving………In the case of tapes comprising supercapacitive particles, conveyor belts or spool-to-spool tension may be used.”) during a charge or discharge operation (par 0087-0088 energy storage and reversed energy recovery)
to drive the cathode belt from the first storage roller of the cathode storage region around the cathode current collector member to the second storage roller of the cathode storage region (Fig 5B #560, 570, 580 and 590; Par 0081 “means for moving………In the case of tapes comprising supercapacitive particles, conveyor belts or spool-to-spool tension may be used.”) during a charge or discharge operation (par 0087-0088 energy storage and reversed energy recovery).  
Gogotsi does not explicitly teach:
the first motor is configured to drive and the second motor is configured to drive.
Clifford teaches:
the first motor is configured to drive and the second motor is configured to drive.
(Fig 1 #23; Col 3 lines 45-50 “a separate motor for each reel” Col; 4 lines 35-40 “During charging of the cell 10, the motor and servocontrol system 23 mostly rotates the supply reel 21)
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify means for moving is configured to drive the cathode belt and anode belt taught by Gogotsi to have motors taught by Clifford for the purpose of controlling speed of tape during charging and discharging. (Refer to Col 7 lines 45-50)

Regarding claim 5, Gogotsi teaches:
configured to feed the anode belt forward from the first storage roller in the anode storage region through the reaction region in contact with the anode current collector member and apart from the ion permeable membrane; (Fig 5A and 5B 530 feeding into reaction region from 590. par 0058 “the tapes may be provided in a configuration similar to, but not limited to, those found in the two spools of a VHS tape”)
configured to feed the anode belt back to the second storage roller in the anode storage region; (Fig 5A and 5B 530 feeding to 580. par 0058 “the tapes may be provided in a configuration similar to, but not limited to, those found in the two spools of a VHS tape”)
configured to feed the cathode belt forward from the first storage roller in the cathode storage region through the reaction region in contact with the anode current collector member and apart from the ion permeable membrane; (Fig 5A and 5B # 520 feeding into reaction region from 570. par 0058 “the tapes may be provided in a configuration similar to, but not limited to, those found in the two spools of a VHS tape”) and 
at least one of the guide wheels is configured to feed the cathode belt back to the second storage roller in the cathode storage region. (Fig 5A and 5B 520 feeding to 560. par 0058 “the tapes may be provided in a configuration similar to, but not limited to, those found in the two spools of a VHS tape”)
Even though Gogotsi teaches:
configured to feed the anode belt forward from the first storage roller in the anode storage region to the reaction region; 
configured to feed the anode belt back to the second storage roller in the anode storage region; 
configured to feed the cathode belt forward from the first storage roller in the cathode storage region to the reaction region; and 
configured to feed the cathode belt back to the second storage roller in the cathode storage region as noted above.  
Gogotsi does not explicitly teach:
at least one guide wheel configured to do so. 
Clifford teaches:
at least one guide wheel configured to feed (Fig 1 #19, 20, 34, 35; Col 5 lines 15-20 “The guide rollers 19, 20, 34, 35 hold the tape”). 
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify feeding the anode belt and feeding the cathode belt Gogotsi to have at least one guide wheel taught by Clifford for the purpose of a snug hold and controlled positioning of tape. (Refer to col 5 lines 15-20)

Regarding claim 24, Gogotsi teaches:
wherein the electrically- insulating ion-permeable membrane comprises a polymer material selected from polymer separators, polyethyleneoxide polymer sheets, and sulfonated tetrafluoroethylene-based fluoropolymer-copolymer membranes (par 0070 notes “organic polymer or gel-polymer materials. Various types of ion separators are described in Arora, et al., Chem. Rev. 2004, 104, 4419-4462, the teachings of which are incorporated by reference herein. In various embodiments, the ion-permeable separator comprises a polyolefin, a fluorinated polymer, a sulfonated polymer, an alkoxylate polymer, a ceramic, or a copolymer or physical mixture or laminate thereof. Polyethylene, polypropylene, polyethylene oxide, PMMA, PVDF, PTFE,”).  

  Regarding claim 37, Gogotsi teaches:
wherein the cathode belt storage region contains a first storage roller (Fig 5B #570) and a second storage roller (Fig 5B #560),
configured to drive the cathode belt from the first storage roller through the cathode reaction region to the second storage roller during the charge operation (Fig 5B #560, 570, 580 and 590; Par 0081 “means for moving………In the case of tapes comprising supercapacitive particles, conveyor belts or spool-to-spool tension may be used.”), and 
(Fig 5B #590; Par 0087 “the super capacitive tapes feed from spool reservoirs of uncharged electrodes 570 and 590 onto spool reservoirs 560 and 580 of charged electrodes.” ) during the discharge operation (par 0087-0088 energy storage and reversed energy recovery).  .  
Although Gogotsi teaches:
wherein the means for moving is configured to drive the cathode belt from the first storage roller through the cathode reaction region to the second storage roller during the charge operation, and 
to drive the cathode belt from the second storage roller through the cathode reaction region to the first storage roller during the discharge operation as noted above.  
Gogotsi does not explicitly teach:
wherein the motor is configured to drive the cathode belt from the first storage roller through the cathode reaction region to the second storage roller during the charge operation 
Clifford teaches:
wherein a motor is configured to drive a belt during the charge operation. (Fig 1 #23; Col 3 lines 45-50 “a separate motor for each reel” Col; 4 lines 35-40 “During charging of the cell 10, the motor and servocontrol system 23 mostly rotates the supply reel 21) 
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify means for moving that is configured to drive the cathode belt taught by Gogotsi to have a motor taught by Clifford for the purpose of controlling speed of tape during charging and discharging. (Refer to Col 7 lines 45-50)

Regarding claim 40, Gogotsi teaches:
The solid-flow electrochemical device of claim 1, wherein the ion permeable membrane is held in place by a holder/separator (the ion-permeable membrane stays/held in place as 520 and 530 passes it. see Par 0087 “semi-solid A, 520, and semi-solid B, 530, pass between rotating metal current collectors 550 and ion-permeable separator 540”) that is electrically insulated from the anode current collector member and the cathode collector member (separator is electrical insulated (i.e. noted from par 0055 of application “The electrically-insulating ion-permeable membrane can comprise any suitable material that conducts (or otherwise allows diffusion of) ions while acting as an electrical insulator.”). see Par 0095 "A porous separator is then used to electrically insulate opposing half-cells while permitting the exchange of ions").  

Regarding claim 41, Even though Gogotsi teaches:
wherein the rollers in the anode storage region are both rotational that drives the anode belt via a gear group and wherein the rollers in the cathode storage region are both rotationally that drives the cathode belt via a gear group as shown in Fig 5B. 
Gogotsi does not explicitly teach:
wherein the rollers are both rotationally coupled to the motor.
Clifford teaches:
(Fig 1 #23; Col 3 lines 45-50 “a separate motor for each reel” Col; 4 lines 35-40 “During charging of the cell 10, the motor and servocontrol system 23 mostly rotates the supply reel 21) 
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify rollers with gear groups taught by Gogotsi to have motors taught by Clifford for the purpose of controlling speed of tape during charging and discharging. (Refer to Col 7 lines 45-50)

Regarding claim 43, The solid-flow electrochemical device of claim 1, wherein the liquid electrolyte solution between the anode belt and the ion-permeable membrane, and the liquid electrolyte solution between the cathode belt and the ion-permeable membrane, do not flow into or out of the reaction region during normal operation of the device.  
Even though Gogotsi teaches:
wherein the liquid electrolyte solution, the anode belt, the cathode belt and the ion-permeable membrane as noted above, do not flow into or out of the reaction region during normal operation of the device see Fig 5B during charge or discharge.
 Gogotsi does not explicitly teach:
the liquid electrolyte solution between the anode belt and the ion-permeable membrane the cathode belt and the liquid electrolyte solution between the cathode belt and the ion-permeable membrane.
Chiang teaches:

 (Fig 1 #125,115 the liquid electrolyte solution, 150 anode, 140 cathode, and 130 membrane)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify anode belt, cathode belt, liquid electrolyte solution and ion-permeable membrane taught by Gogotsi to have configuration taught by Chiang for the purpose of producing better flow of energy (Refer to Par 0006) and since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Newin v. Erlichman, 168 USPQ 177 (BdPatApp&Int 1969).

  Regarding claim 44, Gogotsi teaches:
configured such that discharged anode belt in the anode storage region can be replaced with charged anode belt by pack replacing, and discharged cathode belt in the cathode storage region can be replaced with charged cathode belt by pack replacing, thereby refueling the solid-flow electrochemical device.  (Fig 5B; Par “[0087] Where the charged electrode composition is a solid tape, for example, the tape may be rolled onto spools or reels for storage. See, for example, FIG. 5. In one embodiment, semi-solid A, 520, and semi-solid B, 530, pass between rotating metal current collectors 550 and ion-permeable separator 540 (while shown as rotating, the current collectors may be flat or curved). Electric potential 510 is applied across the current collectors to charge the supercapacitive electrode particles for energy storage. In a second embodiment, the supercapacitive tapes feed from spool reservoirs of uncharged electrodes 570 and 590 onto spool reservoirs 560 and 580 of charged electrodes.” and Par “[0088] In recovering the stored energy, the process is reversed. Therefore, in various embodiments, methods of releasing stored energy using a device, (a) said device comprising: (i) a positive electrode current collector, a negative electrode current collector, and an ion-permeable separator separating the positive and negative electrode current collectors; (ii) a positive electrode disposed between the positive electrode current collector and the ion-permeable separator and in electrical communication with the positive electrode current collector; the positive electrode current collector and the ion-permeable separator defining a positive capacitive zone accommodating the positive electrode; (iii) a negative electrode disposed between the negative electrode current collector and the ion-permeable separator and in electrical communication with the negative electrode current collector; the negative electrode current collector and the ion-permeable separator defining negative capacitive zone accommodating the negative electrode; wherein at least one of the positive and negative electrodes comprises a non-stationary (including moveable or flowable) solid or semi-solid composition comprising supercapacitive particles and an electrolytic solvent; and wherein the electrolytic solvent is substantially free of electrochemically oxidizable or reducible species; wherein said method comprises (b) transporting a portion of an charged non-stationary solid or semi-solid composition comprising charged supercapacitive particles, such that the charged supercapacitive particles come into electrical communication with the adjacent current collector; (c) discharging the charged supercapacitive particles through the adjacent current collector. Again, the invention also teaches that this energy releasing process further comprises replenishing the capacitive zone with another portion of charged non-stationary solid or semi-solid composition comprising supercapacitive particles and repeating step (c). Additional embodiments provide structures which allow for methods, and the methods themselves, comprising removing the discharged supercapacitive particles from the capacitive zone and transporting them to a reservoir.”)

  Regarding claim 45, Gogotsi teaches:
configured such that discharged anode belt in the anode storage region can be charged by reversing the direction of the anode belt, and discharged cathode belt in the cathode storage region can be charged by reversing the direction of the cathode belt, thereby refueling the solid-flow electrochemical device. (Fig 5B; Par “[0087] Where the charged electrode composition is a solid tape, for example, the tape may be rolled onto spools or reels for storage. See, for example, FIG. 5. In one embodiment, semi-solid A, 520, and semi-solid B, 530, pass between rotating metal current collectors 550 and ion-permeable separator 540 (while shown as rotating, the current collectors may be flat or curved). Electric potential 510 is applied across the current collectors to charge the supercapacitive electrode particles for energy storage. In a second embodiment, the supercapacitive tapes feed from spool reservoirs of uncharged electrodes 570 and 590 onto spool reservoirs 560 and 580 of charged electrodes.” and Par “[0088] In recovering the stored energy, the process is reversed. Therefore, in various embodiments, methods of releasing stored energy using a device, (a) said device comprising: (i) a positive electrode current collector, a negative electrode current collector, and an ion-permeable separator separating the positive and negative electrode current collectors; (ii) a positive electrode disposed between the positive electrode current collector and the ion-permeable separator and in electrical communication with the positive electrode current collector; the positive electrode current collector and the ion-permeable separator defining a positive capacitive zone accommodating the positive electrode; (iii) a negative electrode disposed between the negative electrode current collector and the ion-permeable separator and in electrical communication with the negative electrode current collector; the negative electrode current collector and the ion-permeable separator defining negative capacitive zone accommodating the negative electrode; wherein at least one of the positive and negative electrodes comprises a non-stationary (including moveable or flowable) solid or semi-solid composition comprising supercapacitive particles and an electrolytic solvent; and wherein the electrolytic solvent is substantially free of electrochemically oxidizable or reducible species; wherein said method comprises (b) transporting a portion of an charged non-stationary solid or semi-solid composition comprising charged supercapacitive particles, such that the charged supercapacitive particles come into electrical communication with the adjacent current collector; (c) discharging the charged supercapacitive particles through the adjacent current collector. Again, the invention also teaches that this energy releasing process further comprises replenishing the capacitive zone with another portion of charged non-stationary solid or semi-solid composition comprising supercapacitive particles and repeating step (c). Additional embodiments provide structures which allow for methods, and the methods themselves, comprising removing the discharged supercapacitive particles from the capacitive zone and transporting them to a reservoir.”)


s 30, 33, 34  rejected under 35 U.S.C. 103 as being unpatentable over Gogotsi et al. US 2014/0042989 in view of Jang et al. US 2005/0100781, Chiang et al. US 20100047671, Clifford US 3,620,843 and Hohenthanner US 20130298389.

  Regarding claim 30, 34 Gogotsi teaches:
A solid-flow electrochemical device comprising the following components: (Par 0116 “electrochemical flow capacitors”)
(1) a reaction region comprising: (Fig 5B area where ion-permeable separator reside #540 shown in Fig 5A and Fig 3A showing reaction in area) 
an anode reaction region (Fig 3C #325) containing an anode collection member (Fig 3C #340b) and a liquid electrolyte solution (par 0093 “the two electrode compositions (containing supercapacitive particles 340 within an electrolytic solvent containing anions and cations)”); 
a cathode reaction region (Fig 3C #315) containing a cathode collection member (Fig 3C #340a) and a liquid electrolyte solution (par 0093 “the two electrode compositions (containing supercapacitive particles 340 within an electrolytic solvent containing anions and cations)”); and 
an ion-permeable membrane (Fig 3C #320; par 0093 “an ion permeable separator 320.”) juxtaposed between the electrolyte solution in the anode reaction region and the electrolyte solution in the cathode reaction region (ion-permeable membrane 530 is juxtaposed between 520 and 540 which is in electrolyte that is in the reaction region where transfer of particles will occur. Par 0057 “the non-stationary solid or semi-solid composition is a tape of supercapacitive particles and an electrolytic solvent”….. “the ion mobility is provided by passing a solvent-free or solvent-deficient tape through an electrolytic solvent during the operation of the capacitive cell” Par 0088 “a non-stationary (including moveable or flowable) solid or semi-solid composition comprising supercapacitive particles and an electrolytic solvent”); 
(3) an anode belt storage region situated outside and electrically insulated from the anode reaction region (when rolled up on spools tape holds charge understood to be electrically insulated. see Fig 5B #570; Par “[0087] Where the charged electrode composition is a solid tape, for example, the tape may be rolled onto spools or reels for storage. See, for example, FIG. 5. In one embodiment, semi-solid A, 520, and semi-solid B, 530, pass between rotating metal current collectors 550 and ion-permeable separator 540 (while shown as rotating, the current collectors may be flat or curved). Electric potential 510 is applied across the current collectors to charge the supercapacitive electrode particles for energy storage. In a second embodiment, the supercapacitive tapes feed from spool reservoirs of uncharged electrodes 570 and 590 onto spool reservoirs 560 and 580 of charged electrodes.”);

Even though Gogotsi teaches:
a solid moveable anode belt passing through the anode reaction region at a position where the electrolyte solution and ion-permeable membrane is. (belt moves through the reaction region between rollers 550 where ion-permeable membrane 540 and the electrolyte solution. see Fig 5A-B; Par 0087-0088)
Gogotsi does not explicitly teach:
anode belt passing through the electrolyte solution in the anode reaction region at a position.
Jang teaches:
anode belt passing through the electrolyte solution in the anode reaction region at a position. (anode belts noted as anode strips are passing through electrolyte. Par 0056 "FIG. 2 schematically shows three separate anode strips 230, 232, 234 entering three separate electrolyte zones 236, 238, 240,")
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify anode belt passing through reaction region taught by Gogotsi to have anode belt passing through the electrolyte solution in the anode reaction region taught by Jang for the purpose of a battery that has a long storage life and a long operating life. (Par 0026)
Even though Gogotsi teaches:
a solid moveable anode belt passing through the anode reaction region at a position where the electrolyte solution and ion-permeable membrane is. (belt moves through the reaction region between rollers 550 where ion-permeable membrane 540 and the electrolyte solution. see Fig 5A-B; Par 0087-0088)

Gogotsi does not explicitly teach:
where the electrolyte solution physically separates the anode belt from the ion-permeable membrane.
Chiang teaches:
where the electrolyte solution physically separates the anode from the ion-permeable membrane (Fig 1 #150 noted as anode, 115 where liquid electrolyte solution is and 130 ion-permeable membrane)
Gogotsi to have where the electrolyte solution physically separates the anode from the ion-permeable membrane taught by Chiang for the purpose of producing better flow of energy (Refer to Par 0006) and since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Newin v. Erlichman, 168 USPQ 177 (BdPatApp&Int 1969).

Gogotsi of the combined teachings of Gogotsi, Jang, and Chiang teach:
to drive the anode belt in either direction in the anode reaction region from the anode belt storage region during a charge or discharge operation. (during charging rolled in one direction during discharge rolled in other direction. Par “[0087] Where the charged electrode composition is a solid tape, for example, the tape may be rolled onto spools or reels for storage” and Par “[0088] In recovering the stored energy, the process is reversed.”)
Jang of the combined teaching of Gogotsi, Jang, and Chiang teach:
to drive the anode belt through the electrolyte solution in the anode reaction region from the anode belt storage region (anode belts noted as anode strips are passing through electrolyte. Par 0056 "FIG. 2 schematically shows three separate anode strips 230, 232, 234 entering three separate electrolyte zones 236, 238, 240,") as noted above.
The combined teachings of Gogotsi, Jang, Chiang does not explicitly teach:
a motor configured to drive the anode belt in either direction.
Clifford teaches:
in either direction (Col 3 lines 40-50 “The motor and servocontrol system 23 may include a reversible motor and means for selectively causing it to drive either the takeup reel 22 or the supply reel 21, or it may include a separate motor for each reel with the servocontrol system”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify to drive anode belt taught by the combined teachings of Gogotsi , Jang, Chiang to have a motor taught by Clifford for the purpose of controlling speed of tape during charging and discharging. (Refer to Col 7 lines 45-50)

Even though Gogotsi teaches:
a plurality of guide wheels that are configured and arranged such that the anode belt passes from the anode belt storage region through the reaction region in contact with the anode current collector member and then back to the anode storage region. (the anode belt rolled on guide wheels noted as #560  and 570 and passes through the reaction region noted as the  zone or area that transfers particles to charge or discharge that are also in contact with the anode current collector member on the positive collector on 510 see Fig 5A-B; Par 0088 “(b) transporting a portion of an charged non-stationary solid or semi-solid composition comprising charged supercapacitive particles, such that the charged supercapacitive particles come into electrical communication with the adjacent current collector; (c) discharging the charged supercapacitive particles through the adjacent current collector.”) 
Gogotsi does not explicitly teach:
the anode belt apart from the ion permeable membrane.
Hohenthanner teaches:
the anode current collector member and apart from the ion permeable membrane. (membrane noted as separator; Par “[0029] A further preferential embodiment of the invention provides for an apparatus comprising at least one anode belt, at least one cathode belt and at least one separator belt arranged between each anode belt and each cathode belt. An apparatus having at least one anode belt, at least one cathode belt and at least two separator belts arranged between each anode belt and each cathode belt is particularly preferable”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the anode belt passes through the reaction region in contact with the anode current collector member taught by Gogotsi to also be apart from the ion permeable membrane taught by Hohenthanner for the purpose of further preventing electrical shorting. (Refer to Par 0020)

Regarding claim 33, Gogotsi teaches:
wherein the anode belt storage region contains a first storage roller (Fig 5B #590) and a second storage roller (Fig 5B #580), 
configured to drive the anode belt from the first storage roller through the anode reaction region to the second storage roller during the charge operation (Fig 5B #560, 570, 580 and 590; Par 0081 “means for moving………In the case of tapes comprising supercapacitive particles, conveyor belts or spool-to-spool tension may be used.”), and 
to drive the anode belt from the second storage roller through the anode reaction region to the first storage roller (Fig 5B #590; Par 0087 “the super capacitive tapes feed from spool reservoirs of uncharged electrodes 570 and 590 onto spool reservoirs 560 and 580 of charged electrodes.” ) during the discharge operation (par 0087-0088 energy storage and reversed energy recovery).  
Although Gogotsi teaches:
wherein the means for moving is configured to drive the anode belt from the first storage roller through the anode reaction region to the second storage roller during the charge operation, and 
to drive the anode belt from the second storage roller through the anode reaction region to the first storage roller during the discharge operation as noted above.  
Gogotsi does not explicitly teach:
wherein the motor is configured to drive the anode belt from the first storage roller through the anode reaction region to the second storage roller during the charge operation 
Clifford teaches:
wherein a motor is configured to drive a belt during the charge operation. (Fig 1 #23; Col 3 lines 45-50 “a separate motor for each reel” Col; 4 lines 35-40 “During charging of the cell 10, the motor and servocontrol system 23 mostly rotates the supply reel 21) 
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify means for moving that is configured to drive the anode belt taught by Gogotsi to have a motor taught by Clifford for the purpose of controlling speed of tape during charging and discharging. (Refer to Col 7 lines 45-50)

  Regarding claim 35, Gogotsi teaches:
(par 0074 “the negative electrode current collector and the ion-permeable separator defining a negative capacitive zone”)
Regarding claim 38, Gogotsi teaches:
a solid moveable cathode belt (Fig 5B tape on negative side);
a cathode belt storage region (Fig 5B #580 or 590);
the combined teaching of Gogotsi, Jang, Chiang and Clifford teach:
belt passing through the electrolyte solution in the reaction region at a position where the electrolyte solution physically separates the belt from the ion permeable membrane; (6) a belt storage region situated outside and electrically insulated from the cathode reaction region; and a motor configured to drive the cathode belt in either direction through the electrolyte solution in the reaction region from the cathode belt storage region during the charge or discharge operation as noted above.
the combined teaching of Gogotsi, Jang, Chiang and Clifford do not explicitly teach:
(5) a solid moveable cathode belt passing through the electrolyte solution in the cathode reaction region at a position where the electrolyte solution physically separates the cathode belt from the ion permeable membrane; (6) a cathode belt storage region situated outside and electrically insulated from the cathode reaction region; and (7) a motor configured to drive the cathode belt in either direction through the electrolyte solution in the cathode reaction region from the cathode belt storage region during the charge or discharge operation.  
It would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the cathode belt instead of the anode taught by the Gogotsi, Jang, Chiang and Clifford to pass through, separate, and be electrically insulated as claimed since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).
	
Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over Gogotsi et al. US 2014/0042989 in view of Chiang et al. US 20100047671, Clifford US 3,620,843 and Hohenthanner US 20130298389 as applied to claim 1 above, and further in view of Beguin et al. US 2014/0016247.

Regarding claim 3, Gogotsi teaches:
Wherein at least one of the electrolyte solutions contains an electrochemically oxidizable or reducible species (Par 0014 “Similarly, certain embodiments provide devices or methods wherein one of the two electrodes comprises supercapacitive particles and an electrolytic solvent which contains electrochemically oxidizable or reducible species”)
Although Gogotsi teaches:
Wherein at least one of the electrolyte solutions contains an electrochemically oxidizable or reducible species as noted above.
Gogotsi does not explicitly teach:
wherein said species is Li2SO4.
Beguin teaches:
2SO4 (Par 0038 “the aqueous electrolyte comprises as salt Li2SO4”)
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify electrolyte solutions taught by Gogotsi to have Li2SO4 taught by Beguin for the purpose of having lower resistances. (Refer to 0015)

Claims 11 and 17 rejected under 35 U.S.C. 103 as being unpatentable over Gogotsi et al. US 2014/0042989 in view of Chiang et al. US 20100047671, Clifford US 3,620,843 and Hohenthanner US 20130298389 as applied to claim 1 above, and further in view of Carter et al. US 2011/0189520.

Regarding claim 11, Gogotsi does not explicitly teach:
wherein the anode active material or the cathode active material comprises:
a metal fluoride selected from CuF2, FeF2, FeF3, BiF3, CoF2, and NiF2;
a metal oxide selected from the group consisting of CoO, CO304, NiO, CuO, and MnO; 
an intercalation compound of the formula Li-x-zM1-zP04, 
wherein M is at least one first row transition metal selected from Ti, V, Cr, Mn, Fe, Co, and Ni, 
wherein x is from 0 to 1, and 
wherein z can be positive or negative;
 an intercalation compound of the formula (Lii-xZX)MPO4, 
wherein M is at least one metal selected from V, Cr, Mn, Fe, Co, and Ni, 

wherein x ranges from 0.005 to 0.05; 
an intercalation compound of the formula LiMPO4, 
wherein M is at least one metal selected from V, Cr, Mn, Fe, Co, and Ni, and 
wherein the intercalation compound is optionally doped at the Li, M, or 0-sites; 
or 
an intercalation compound comprising 
an ordered rocksalt compound of the formula LiMO2 having an a-NaFeO2 structure type, an orthorhombic-LiMnO2 structure type, 
or 
a derivative of the a-NaFeO2 or orthorhombic-LiMnO2 structure type having different crystal symmetry, atomic ordering, 
or 
partial substitution for the metals or oxygen, 
wherein M includes at least one first row transition metal and, optionally, at least one non-transition metal selected from Al, Ca, M, and Zr.  
Carter teaches:
wherein the anode active material or the cathode active material comprises:
a metal fluoride selected from CuF2, FeF2, FeF3, BiF3, CoF2, and NiF2 (par 0025 notes “CuF2”);
a metal oxide selected from the group consisting of CoO, CO304, NiO, CuO, and MnO (par 0026 notes “CoO, Co30 4, NiO, CuO, and MnO”); 
1-zP04, wherein M is at least one first row transition metal selected from Ti, V, Cr, Mn, Fe, Co, and Ni, wherein x is from 0 to 1, and wherein z can be positive or negative (par 0027 );
 an intercalation compound of the formula (Lii-xZX)MPO4, wherein M is at least one metal selected from V, Cr, Mn, Fe, Co, and Ni, 
wherein Z is a non-alkali metal dopant comprising at least one of Ti, Zr, Nb, Al, or Mg, and wherein x ranges from 0.005 to 0.05 (par 0028); 
an intercalation compound of the formula LiMPO4, wherein M is at least one metal selected from V, Cr, Mn, Fe, Co, and Ni, and 
wherein the intercalation compound is optionally doped at the Li, M, or 0-sites (par 0028-0029); 
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify anode or cathode material taught by Gogotsi to have anode or cathode material taught by Carter  for the purpose of using design compositions to produce high energy density. (Refer to 0010) 

Regarding claim 17, Gogotsi does not explicitly teach:
wherein the anode active material or the cathode active material comprises 
a carbon material selected from amorphous carbon, disordered carbon, graphitic carbon, metal-coated carbon, and metal-decorated carbon;
a sulfur or selenium-containing compound; 
or 
a metal selected from lithium, sodium, potassium, and magnesium.  
Carter  teaches:
wherein the anode active material or the cathode active material comprises 
a carbon material selected from amorphous carbon, disordered carbon, graphitic carbon, metal-coated carbon, and metal-decorated carbon;
a sulfur or selenium-containing compound; 
or 
a metal selected from lithium, sodium, potassium, and magnesium  (par 0038 noting sulfur and amorphous carbon).  
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify anode or cathode material taught by Gogotsi to have anode or cathode material taught by Carter for the purpose of using design compositions to produce high energy density. (Refer to 0010)

Claim 39 rejected under 35 U.S.C. 103 as being unpatentable over Gogotsi et al. US 2014/0042989 in view of Jang et al. US 2005/0100781, Chiang et al. US 20100047671, Clifford US 3,620,843 and Hohenthanner US 20130298389 as applied to claim 1 above, and further in view of Visco et al. US 2016/0190640.

Regarding claim 39, Even though Gogotsi teaches:
high energy densities. (Par 0057 “the supercapacitive electrode materials, higher energy densities can be achieved at higher surface areas of the supercapacitive particles. This can be achieved by using small particle sizes or highly porous, mesoporous, or nanoporous particles, or combinations of each.”)
Gogotsi does not explicitly teach:
a volumetric energy density in the order of 102 Wh/L or greater.
Visco teaches:
a volumetric energy density in the order of 102 Wh/L or greater (Par 0215 “battery cell of high energy density (preferably >250 Wh/l, and more preferably >500 Wh/l)”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify energy densities taught by Gogotsi to have energy densities taught by Visco for the purpose of having high performance (Refer to Par 0003) and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
 
Claim 42 rejected under 35 U.S.C. 103 as being unpatentable over Gogotsi et al. US 2014/0042989 in view of Jang et al. US 2005/0100781, Chiang et al. US 20100047671, Clifford US 3,620,843 and Hohenthanner US 20130298389 as applied to claim 1 above, and further in view of Xia et al. US 2010/0285370.
 
Regarding claim 42, Gogotsi does not explicitly teach:

Xia teaches:
wherein spacing between the anode current collector member and the cathode current collector member is adjustable for performance optimization.   (Par 0018 “adjusting the space between the extending portions, the anode extending portions can be coupled to each other to form an anode lead and the cathode extending portions can be coupled together to form a cathode lead. After the anode lead and the cathode lead are fixed to a corresponding positive plate or negative plate, the anode plate and the cathode plate are close to corresponding positive plate and the negative plate and, therefore, the internal resistance of the lithium ion battery can be reduced remarkably.”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify spacing between anode and cathode collectors taught by Gogotsi to be adjustable taught by Xia for the purpose of the internal resistance of the lithium ion battery can be reduced remarkably. (Refer to Par 0018)


Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARIKH K RANKINE whose telephone number is (571)272-8973. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571) 272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TARIKH KANEM RANKINE/            Examiner, Art Unit 2859                                                                                                                                                                                            
/DAVID V HENZE-GONGOLA/            Primary Examiner, Art Unit 2859